Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-20 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 01/17/2021 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10, and 18, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or 
looking up, by the server device, the mood of the music in a table, wherein the table identifies, for the mood of the music, other moods from a plurality of moods including those that are opposed to the mood of the music;
selecting, by the server device, an audio file containing a story, wherein the audio file containing the story is associated with a story attribute indicative of a second mood of the plurality of moods, wherein the second mood is not opposed to the mood of the music;
generating, by the server device, a playlist, wherein the playlist includes (i) a first reference to the audio file containing the music, and (ii) a second reference to the audio file containing the story; and
transmitting, by the server device, the playlist to a client device.
Mishra 2015/0319479 discloses analyzing and determining a mood of music being streamed and select advertisements targeted to a style of music.  However, Mishra does not clearly disclose looking up, by the server device, the mood of the music in a table, wherein the table identifies, for the mood of the music, other moods from a plurality of moods including those that are opposed to the mood of the music; selecting, by the server device, an audio file containing a story, wherein the audio file containing the story is associated with a story attribute indicative of a second mood of the plurality of moods, wherein the second mood is not opposed to the mood of the music; generating, by the server device, a playlist, wherein the playlist includes (i) a first 
Kemp 2009/0069914 discloses recognizing music mood and the pieces in which the emotion of the music is expressed as similar and dissimilar.  However, Kemp does not clearly disclose looking up, by the server device, the mood of the music in a table, wherein the table identifies, for the mood of the music, other moods from a plurality of moods including those that are opposed to the mood of the music; selecting, by the server device, an audio file containing a story, wherein the audio file containing the story is associated with a story attribute indicative of a second mood of the plurality of moods, wherein the second mood is not opposed to the mood of the music; generating, by the server device, a playlist, wherein the playlist includes (i) a first reference to the audio file containing the music, and (ii) a second reference to the audio file containing the story.  
Hoashi 2009/0216622 discloses attaching advertisements corresponding to categories of song-related object advertisement.  However, Hoashi does not clearly disclose looking up, by the server device, the mood of the music in a table, wherein the table identifies, for the mood of the music, other moods from a plurality of moods including those that are opposed to the mood of the music; selecting, by the server device, an audio file containing a story, wherein the audio file containing the story is associated with a story attribute indicative of a second mood of the plurality of moods, wherein the second mood is not opposed to the mood of the music; generating, by the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457